NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   GREGORY LEE RODVELT, Appellant.

                             No. 1 CA-CR 18-0783
                               FILED 3-11-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-005547-001
             The Honorable Sally Schneider Duncan, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Ortega & Ortega, PLLC, Phoenix
By Alane M. Ortega
Counsel for Appellant
                            STATE v. RODVELT
                            Decision of the Court



                       MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

¶1             Gregory Lee Rodvelt appeals his convictions and sentences
for aggravated assault, resisting arrest, misconduct involving explosives,
and interfering with judicial proceedings. Rodvelt’s counsel filed a brief per
Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
advising us there are no meritorious grounds for reversal. Rodvelt was
granted an opportunity to file a supplemental brief in propria persona and
did not do so. After reviewing the record, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In April 2017, L.L. was riding his bicycle through a parking
lot when a Rottweiler chased him and nipped at his feet, nearly causing him
to fall. Rodvelt, who owned the dog, approached L.L. and the two men
began to argue. Rodvelt, a man in his sixties, first grabbed a wooden club
from his vehicle, then returned to his vehicle and retrieved an AR-15 rifle.
Rodvelt pointed the gun at L.L. In response, L.L. took out his phone, took a
picture of Rodvelt and the AR-15 rifle, and claimed he was recording
Rodvelt. Rodvelt returned to his vehicle and drove off.

¶3            Officers later stopped Rodvelt’s vehicle, but Rodvelt refused
to exit the vehicle or comply with officers’ repeated instructions. After a
several hour standoff with the police, a SWAT team, using a metal spear
attached to an armored vehicle, pierced Rodvelt’s vehicle and discharged a
non-lethal gas, forcing Rodvelt out of his vehicle. Rodvelt was arrested. In
Rodvelt’s vehicle were several unlabeled explosives.

¶4           Rodvelt was released from custody. As one condition of his
release, Rodvelt was prohibited from possessing weapons. However, just
two months later, L.L., while driving, saw Rodvelt at a roadside sale,
handling guns. L.L. took several photos of Rodvelt holding the weapons, as
well as video of Rodvelt attempting to trade guns with a vendor.
L.L. provided police with the photos and videos.



                                       2
                            STATE v. RODVELT
                            Decision of the Court

¶5            Rodvelt was charged with aggravated assault, a Class three
dangerous felony (“Count One”); resisting arrest, a Class six felony (“Count
Two”); three counts of misconduct involving explosives, each a Class one
misdemeanor (“Counts Three, Four and Five”); and interfering with
judicial proceedings, a Class one misdemeanor (“Count Six”).

¶6            At trial, Rodvelt moved for directed verdict under Arizona
Rule of Criminal Procedure 20 following the State’s presentation of the case.
The trial court denied the motion. The jury convicted Rodvelt as charged,
and found Count One to be a dangerous offense. The court sentenced
Rodvelt to the minimum term of 5 years imprisonment for Count One; a
presumptive term of 1 year imprisonment for Count Two; and a term of 60
days incarceration each for Counts Three, Four, Five and Six, all running
concurrently, with presentence credit for 84 days served. 1 Rodvelt timely
appealed. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031, and
-4033(A)(1).

                               DISCUSSION

¶7             Our obligation is to review the entire record for reversible
error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the
evidence in the light most favorable to sustaining the convictions and
resolving all reasonable inferences against Rodvelt, State v. Guerra, 161 Ariz.
289, 293 (1989).

¶8            All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Rodvelt
was at all times either represented by counsel, or afforded advisory counsel
after he knowingly, intelligently and voluntarily waived his right to
counsel. Rodvelt was present at all critical stages of the proceedings,
including the entire trial and the verdict. See State v. Conner, 163 Ariz. 97,


1The court awarded Rodvelt 84 days of presentence incarceration credit but
he was entitled only to 83 days. Because Rodvelt’s sentence began on the
day that it was imposed, Rodvelt does not receive presentence credit for
that day. See State v. Hamilton, 153 Ariz. 244, 246 (App. 1987) (“Where the
date sentence is imposed serves . . . as the first day of sentence . . . it does
not also count for presentence credit . . . .”). The state did not cross-appeal
the court’s calculation and thus we have no authority to correct it. State v.
Dawson, 164 Ariz. 278, 286 (1990) (“In the absence of a timely appeal or
cross-appeal by the state seeking to correct an illegally lenient sentence, an
appellate court has no subject matter jurisdiction to consider that issue.”).


                                       3
                            STATE v. RODVELT
                            Decision of the Court

104 (1990) (right to counsel at critical stages); State v. Bohn, 116 Ariz. 500,
503 (1977) (right to be present at critical stages). At trial, the jury was
properly comprised of eight jurors, and the record shows no evidence of
jury misconduct. See A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The trial court
properly instructed the jury on the elements of the charged offenses, the
State’s burden of proof, and Rodvelt’s presumption of innocence. At
sentencing, Rodvelt was given an opportunity to speak, and the court stated
on the record the evidence and materials it considered and the factors it
found in imposing the sentences. See Ariz. R. Crim. P. 26.9, 26.10.
Additionally, the sentences imposed were within the statutory limits. See
A.R.S. §§ 13-701 through -709 (as applicable).

¶9            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”).

                               CONCLUSION

¶10           We have reviewed the entire record for reversible error and
find none; therefore, we affirm Rodvelt’s convictions and sentences.

¶11           Defense counsel’s obligations pertaining to Rodvelt’s
representation in this appeal have ended. Defense counsel need do no more
than inform Rodvelt of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On this court’s motion, Rodvelt has 30 days from
the date of this decision to proceed, if he wishes, with an in propria persona
motion for reconsideration or petition for review.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         4